Exhibit 10.2

GENPACT LIMITED

2007 OMNIBUS INCENTIVE COMPENSATION PLAN

PERFORMANCE SHARE AWARD AGREEMENT

THIS PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”), dated as of March 6,
2012 (the “Award Date”), is made by and between Genpact Limited, an exempted
limited company organized under the laws of Bermuda (the “Company”) and V. N.
Tyagarajan (“Participant”). To the extent not defined herein, all capitalized
terms in this Agreement shall have the meanings assigned to them in the Genpact
Limited 2007 Omnibus Incentive Compensation Plan (the “Plan”).

RECITALS:

WHEREAS, the Company has adopted the Plan for the purpose of promoting the
interests of the Company and its shareholders by attracting and retaining
exceptional directors, officers, employees and consultants and enabling such
individuals to participate in the long-term growth and financial success of the
Company.

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant to Participant a performance share award
under the Plan as provided for herein.

NOW, THEREFORE, for and in consideration of the premises and covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Performance Shares Award. The Company hereby awards to Participant,
as of the Award Date, a performance share award (the “Award”) under the Plan
entitling Participant to receive a number of Shares based on the extent, if any,
to which the applicable vesting criteria are satisfied. The initial number of
Shares that shall be used to determine Participant’s rights pursuant to this
Award is 100,000 (the “Target Performance Shares”). The number of Target
Performance Shares shall be used solely to calculate the maximum number of
Shares that may be issued to Participant under this Agreement (“Actual
Performance Shares”). Both the number of Target Performance Shares and Actual
Performance Shares shall be subject to adjustment as set forth in the Plan. The
number of Shares issuable under the Award may be subject to reduction as set
forth in Paragraph 3.

2. Vesting Requirements. The Shares subject to the Award shall initially be
unvested and shall vest only in accordance with the vesting provisions of this
Paragraph 2 or the special vesting acceleration provisions of Paragraph 4. The
Shares in which Participant shall vest under this Paragraph 2 shall be
determined pursuant to a two-step process: (i) first there shall be calculated
the maximum number of Shares in which Participant can vest based upon the level
at which the Performance Goals specified in Appendix A of this Agreement (the
“Performance Goals”) for the performance period commencing on January 1, 2012
and ending on December 31, 2012 (the “Performance Period”) are actually attained
and (ii) then the number of the Actual Performance Shares resulting from the
clause (i) calculation in which Participant shall actually



--------------------------------------------------------------------------------

vest shall be determined on the basis of Participant’s completion of the
applicable service vesting provisions set forth below. Accordingly, the vesting
of the Shares shall be calculated as follows:

(a) Performance Vesting. The number of Actual Performance Shares to which
Participant may become entitled under this Agreement shall be calculated
following the end of the Performance Period and shall be based on the level at
which the Performance Goals for the Performance Period are determined to have
been attained. The number of Actual Performance Shares to which Participant may
become entitled at the end of the Performance Period shall be calculated by
multiplying the designated number of Target Performance Shares by a performance
percentage ranging from 0% to 150%. The actual performance percentage to be used
for such purpose shall be determined in accordance with the methodology set
forth in Appendix A and shall be tied to the attained level of Company
performance for the Performance Period described in Appendix A. In no event may
the number of Actual Performance Shares exceed one hundred fifty percent
(150%) of the Target Performance Shares.

(b) Service Vesting: The Actual Performance Shares so determined represent the
maximum number of Shares in which Participant can vest hereunder. The actual
number of Shares in which Participant shall vest shall be determined as follows:

(i) If Participant remains in continued employment or service with the Company
or an Affiliate from January 1, 2012 through December 31, 2014 (the “Service
Period”), on December 31, 2014, Participant shall vest in 100% of the Actual
Performance Shares.

(ii) In the event of Participant’s termination of employment or service by
reason of death or Disability prior to the end of the Performance Period, this
Award shall immediately vest with respect to, and Participant shall be entitled
to receive the number of Target Performance Shares (without regard to
achievement of any Performance Goals). In the event of Participant’s termination
of continued employment or service with the Company or an Affiliate that occurs
on or after completion of the Performance Period but prior to completion of the
Service Period by reason of death or Disability, Participant shall be entitled
to receive the number of Actual Performance Shares (if any) to which Participant
would be entitled based on the actual level at which the Performance Goals are
achieved had Participant remained in employment or service through the Service
Period.

(iii) Should Participant’s employment or service be terminated by the Company
without Cause or by Participant for Good Reason during the Service Period,
Participant shall be entitled to receive the number of Actual Performance Shares
(if any) to which Participant would be entitled based on the actual level at
which the Performance Goals are achieved had Participant remained in employment
or service through the Service Period.

(iv) Should Participant cease continued employment or service with the Company
or an Affiliate for any other reason prior to the end of the Service Period, the
Award shall be immediately canceled and Participant shall thereupon cease to
have any right or entitlement to receive any Shares under the Award.

 

2



--------------------------------------------------------------------------------

(v) For purposes of this Agreement, “Cause”, “Disability” and “Good Reason”
shall be as defined in the employment agreement between Participant and the
Company dated June 15, 2011 (the “Employment Agreement”).

3. Performance Goals.

(a) Committee Determination. Following the end of the Performance Period, the
Committee shall determine whether and the extent to which the Performance Goals
have been achieved for the Performance Period and shall determine the number of
Actual Performance Shares, if any, issuable to Participant with respect to the
level of achievement of the Performance Goals based on completion of the service
vesting requirement; provided that with respect to any Award to a “covered
employee” within the meaning of Section 162(m) of the Code, the Committee shall
have certified the achievement of the Performance Goals. The Committee’s
determinations with respect to the achievement of the Performance Goals shall be
based on the Company’s audited financial statements, subject to any adjustments
made by the Committee in accordance with Paragraph 3(b) below. If the threshold
levels for the Performance Goals are not achieved, the Award shall be cancelled
and Participant shall thereupon cease to have any right or entitlement to
receive any Shares under the Award.

(b) Committee Discretion to Reduce or Eliminate Award. Notwithstanding
satisfaction, achievement or completion of the Performance Goals (or any
adjustments thereto as provided below), the number of Shares issuable hereunder
may be reduced or eliminated by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine.

(c) Modification of Performance Goals. The Committee shall have the right to
adjust or modify the calculation of the Performance Goals as permitted under the
Plan.

(d) Section 162(m). To the extent the Committee has determined that this Award
is intended to comply with the performance-based exception to Section 162(m) of
the Code and Participant is a “covered employee” within the meaning of
Section 162(m) of the Code, all actions taken hereunder (including without
limitation any adjustments of Performance Goals) shall be made in a manner which
would comply with Section 162(m) of the Code.

4. Change of Control: Subject to Participant’s continued employment with the
Company or an Affiliate on a Change of Control that occurs prior to completion
of the Performance Period, this Award shall immediately vest with respect to,
and Participant shall become entitled to, the number of Target Performance
Shares (without regard to achievement of any Performance Goals). Subject to
Participant’s continued employment with the Company or an Affiliate on a Change
of Control that occurs on or after completion of the Performance Period but
prior to completion of the Service Period, this Award shall immediately vest
with respect to, and Participant shall become entitled to, the number of Actual
Performance Shares (if any) to which Participant would be entitled based on the
actual level at which the Performance Goals are achieved. Such Shares (or other
consideration payable in consideration of such Shares in consummation of the
Change of Control) shall be issued on or within five days following such Change
of Control.

 

3



--------------------------------------------------------------------------------

5. Issuance of Shares; Withholding.

(a) Except as otherwise provided under Paragraph 4, the Company shall issue the
Shares to which Participant becomes entitled as soon as practicable following
completion of the Service Period but in no event later than the fifteenth
(15th) day of the third (3rd) calendar month following the end of the Service
Period, subject to the Company’s collection of any Applicable Taxes; provided,
however, that any Shares to which Participant becomes entitled under Paragraphs
2(b)(ii) and 2(b)(iii) shall be issued no later than the fifteenth (15th) day of
the third (3rd) calendar month following the year of Participant’s termination.

(b) Any Applicable Taxes required to be withheld with respect to the issuance of
the Shares under this Agreement shall be paid through an automatic Share
withholding procedure pursuant to which the Company will withhold, at the time
of such issuance, a portion of the Shares with a Fair Market Value (measured as
of the issuance date) equal to the amount of those taxes. Notwithstanding the
foregoing, the Company may, in its sole discretion, require that such Applicable
Taxes be paid through Participant’s delivery of his or her separate check
payable to the Company in the amount of such taxes.

(c) In no event will any fractional shares be issued.

(d) The holder of this Award shall not have any shareholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
Participant becomes the record holder of those Shares following their actual
issuance after the satisfaction of the Applicable Taxes.

6. Limited Transferability. Prior to actual receipt of the Shares which vest and
become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may make such a beneficiary designation at any time by filing the
appropriate form with the Committee or its designee.

7. Clawback. If Participant has breached any restrictive covenant (whether
non-solicitation, non-competition, non-disparagement or confidentiality) under
any agreement between Participant and the Company or an Affiliate during
employment or during the one (1) year period following termination of
Participant’s employment or service with the Company or an Affiliate, the
Company shall have the right to terminate this Award (and Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
this Award) to the extent outstanding and to cancel any Shares issued hereunder
and be paid any proceeds received by Participant from the sale of Shares issued
hereunder.

8. Sections 409A and 457A.

(a) It is the intention of the parties that the provisions of this Agreement
shall, to the maximum extent permissible, comply with the requirements of the
short-term deferral

 

4



--------------------------------------------------------------------------------

exceptions of Section 409A of the Code and the Treasury Regulations issued
thereunder and Section 457A of the Code and any guidance with respect to Code
Section 457A, including but not limited to Notice 2009-8. Accordingly, to the
extent there is any ambiguity as to whether one or more provisions of this
Agreement would otherwise contravene the requirements or limitations of Code
Section 409A or of Code Section 457A applicable to such short-term deferral
exceptions, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of Code
Section 409A and the Treasury Regulations thereunder and Code Section 457A and
any guidance with respect to Code Section 457A, including but not limited to
Notice 2009-8, that apply to such exceptions.

(b) Notwithstanding any provision to the contrary in this Agreement, to the
extent this Award may be deemed to create a deferred compensation arrangement
under Code Section 409A, then Shares or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s cessation of
continued employment or service shall actually be issued or distributed to
Participant prior to the earlier of (i) the first day of the seventh (7th) month
following the date of Participant’s Separation from Service (as determined under
Code Section 409A and Treasury Regulations thereunder) or (ii) the date of
Participant’s death, if Participant is deemed at the time of such Separation
from Service to be a specified employee under Section 1.409A-1(i) of the
Treasury Regulations issued under Code Section 409A, as determined by the
Committee in accordance with consistent and uniform standards applied to all
other Code Section 409A arrangements of the Company, and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). The deferred Shares or other distributable amount
shall be issued or distributed in a lump sum on the first day of the seventh
(7th) month following the date of Participant’s Separation from Service or, if
earlier, the first day of the month immediately following the date the Company
receives proof of Participant’s death.

9. Compliance with Laws and Regulations. The issuance of Shares pursuant to the
Award shall be subject to compliance by the Company and Participant with all
applicable laws, rules and regulations and to such approvals by any regulatory
or governmental agency as may be required. The Committee, in its sole
discretion, may postpone the issuance or delivery of Shares as the Committee may
consider appropriate and may require Participant to make such representations
and furnish such information as it may consider appropriate in connection with
the issuance or delivery of Shares in order to be in compliance with applicable
laws, rules and regulations.

10. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant and
Participant’s assigns, beneficiaries, executors, administrators, heirs and
successors.

11. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Company:

 

5



--------------------------------------------------------------------------------

Genpact Limited

Canon’s Court

22 Victoria Street

Hamilton HM EX

Bermuda

Attn: Secretary

with a copy to:

Genpact LLC

105 Madison Avenue

Second Floor

New York, NY 10016

Attn: Legal Department

if to Participant, at Participant’s last known address on file with the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

12. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.

13. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York. Each Participant and the Company hereby waive,
to the fullest extent permitted by applicable law, any right either of them may
have to a trial by jury in respect to any litigation directly or indirectly
arising out of, under or in connection with this Agreement or the Plan.

14. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to remain in employment or service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Affiliate employing or retaining Participant) or of
Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s employment or service at any time for any reason, with or without
cause.

15. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto were upon the same instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

GENPACT LIMITED Signature:   /s/ Heather White                                
Name: Heather White                                                Title: Vice
President                                                  PARTICIPANT
Signature:   /s/ V. N. Tyagarajan                           Name: V. N.
Tyagarajan                                       Address:
                                                             

 

7



--------------------------------------------------------------------------------

Exhibit 10.2

Appendix A

Organic Performance Goals: The Performance Goals to be achieved under the Award
are revenue growth and adjusted income from operations growth for the Company
for the period commencing January 1, 2012 and ending December 31, 2012 (the
“Performance Period”) compared to the period beginning January 1, 2011 and
ending December 31, 2011. For each goal there are three designated levels of
attainment – threshold, target and outstanding.

 

Performance Level

   Revenue Growth   Income from Operations
Growth

Outstanding

   20%   20%

Target

   17%   17%

Threshold

   14%   14%

 

  •  

For such purpose, revenue growth and adjusted income from operations growth
shall be calculated without taking into account the effect of any acquisition or
restructuring that occurred during the Performance Period.

 

  •  

The Actual Performance Shares to which Participant may become entitled subject
to continued employment or service during the Service Period shall be calculated
by multiplying the designated number of Target Performance Shares by a
performance percentage based on the level of achievement of each Performance
Goal as follows (and rounding down to the nearest whole number):

 

LOGO [g319475g34n90.jpg]

 

  •  

Straight line interpolation will apply to performance levels between the ones
illustrated above.

 

  •  

If performance below threshold occurs for either metric, payout on the other
metric will also be zero regardless of performance.

 

  •  

The goals will be measured based on Company-wide performance on a consolidated
basis.

 

8